MEMORANDUM**
Richard Blount appeals his conviction under 18 U.S.C. § 922(g)(1) and sentence *653under § 924(e), arguing that his state burglary convictions were not proper predicate offenses “punishable ... for a term exceeding one year.” 18 U.S.C. §§ 922(g)(1), 924(e). An Oregon state burglary conviction under Or.Rev.Stat. § 164.215 is punishable by five years imprisonment, Or.Rev.Stat. § 161.605(3), though under the relevant state sentencing guidelines, the defendant could not have been imprisoned more than one year.
Nevertheless, these state convictions satisfy the predicate offense requirements for a conviction under § 922(g)(1) and imprisonment under § 924(e) because the statutory maximum, five years, is “a term exceeding one year.” See United States v. Murillo, 422 F.3d 1152 (9th Cir.2005) (holding that a “crime punishable by imprisonment for a term exceeding one year,” as such crimes are defined by statute, is referencing the statutory maximum, not the guidelines maximum).
State v. Dilts, 337 Or. 645, 103 P.3d 95 (Or.2004), concerned a defendant’s Sixth Amendment rights as construed by Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). As such, Dilts has no bearing on categorizing predicate offenses under § 922(g)(1). See Murillo, 422 F.3d at 1155 (“The categorization of predicate offenses for purposes of section 922(g)(1) faces none of the Sixth Amendment concerns that prompted the ... Blakely decision[.]”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *653courts of this circuit except as provided by 9th Cir. R. 36-3.